        Case 2:19-mj-04812-DUTY Document 2 Filed 11/14/19 Page 1 of 1 Page ID #:26


    AO 95
  (Rev. 09/12)


                      ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

                                DELAYED-NOTICE SEARCH WARRANT REPORT

        The information on this form should be submitted each time judicial action is taken on an application for a
delayed-notice search warrant or for an extension of a delayed-notice period. See 18 U.S.C. § 3103a(d)(1).
NOTE: If an extension to the notice period is requested, information will need to be submitted for each extension.

Please enter the information on this form into the InfoWeb Delayed-Notice Search Warrant Reporting System on
the J-Net or into CM/ECF version 6.0 or later, if available.

For more information, see the Delayed-Notice Search Warrant page on the J-Net.


1.    Name of Judge:          Hon. Louise A. LaMothe                                            (17 check if state court judge)

2.    Federal Judicial District:        Central District of California

3.    Date of Application for Delayed Notice:          11/14/2019

4.    Offense (Most Serious) Specified:
      Wi Drugs                     0Fraud                    Weapons                   Immigration           ri    Terrorism
           Sex Offenses            0   Theft                 Kidnapping              fl Tax
      n Extortion/Racketeering                               Fugitive/Escape/Supervised Release Violation
           Other (specifi):

5.    Type of Application:          / Initial request for delay
                                       Extension of previously authorized delay
                                       (Number of extensions previously granted:

6.    Judicial Action Taken:       —"Denied                  Granted                   Granted as modified

7.    Case Number (e.g., 'me' Number) of Warrant:
                                                                  office      year       type             number


8.    Period of Delay Authorized in This Action (days):

9.    Preparer's Name: Scott D. Dubois                                     Title: AUSA
      Phone number:           (213) 894-0882                               Date of report: 11/14/2019
